MORROW, Circuit Judge
(after stating the facts as above). It is assigned as error that there is no law authorizing the procedure taken in this case before the United States commissioner, and that his judgment is therefore void for want of jurisdiction. In Fong Mey Yuk v. U. S., 113 Fed. 898, this court held that the commissioner had jurisdiction to hear the charge against a Chinese person for being in the United States without a certificate of residence.
It is next assigned as error that the evidence in the case was not sufficient to sustain the judgment. At the hearing before the commissioner, J. E. Gardner, a Chinese inspector and interpreter, testified that the appellant told him at the time of her arrest, and again two or three days afterwards, that 'she came from China on the Doric some four or five years before, and that she had her registration certificate. The appellant and three other-Chinese witnesses testified that she was born in the United States. The appellant did not produce her registration certificate. The commissioner, who saw the witnesses and heard the testimony, did not believe their statements as to the birthplace of the appellant. This court has repeatedly stated that the burenn of proof rests upon the Chinese person found in the United States without a certificate of registration to establish to the “satisfaction of the court” the facts upon- which such person claims the right to remain in the United States. This the appellant did not do in the present case. We cannot disturb the judgment upon this evidence. Fong Mey Yuk v. U. S., 113 Fed. 898, supra.
The judgment of the district court is affirmed.